                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                            UNITED STATES DISTRICT COURT                              March 24, 2020
                             SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                 HOUSTON DIVISION

KELI HEILMAN,                                  §
                                               §
        Plaintiff,                             §
VS.                                            §           CIVIL ACTION NO. 4:19-CV-1695
                                               §
COSCO SHIPPING LOGISTICS (NORTH                §
AMERICA) INC.,                                 §
                                               §
        Defendant.                             §

                                           ORDER

       Before the Court are United States Magistrate Judge Frances H. Stacy’s Memorandum and

Recommendation filed on January 22, 2020 (Doc. #23), Defendant’s Objections (Doc. #24), and

Plaintiff’s Response (Doc. #25). The Magistrate Judge’s findings and conclusions are reviewed

de novo. Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1); United States v. Wilson, 864 F.2d 1219,

1221 (5th Cir. 1989). Having reviewed the parties’ arguments and applicable legal authority, the

Court adopts the Memorandum and Recommendation as this Court’s Order.

       It is so ORDERED.




March 24, 2020                        _____________________________________
                                        ___________
                                                 _ ____
                                                      ____
                                                      ____
                                                      __ ____
                                                          _________
                                                                  ____
                                                                    _ ________
Date                                       Thee Ho
                                           T
                                           Th   Honorable
                                                H           Alfred
                                                   norablee Al
                                                            A       H.. Bennett
                                                               fred H
                                           United States District Judge
